Case 4

Mitchell
Silberberg &
Knupp LLP

aA & WO NO Ke

So Oo 4 DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

:20-Cv-01535-JFW-MRW Document 42 Filed 01/12/21 Page 1of1 Page ID #:349

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

HANIEH SADAT, an individual:
GENESYSONE CAPITAL, LLC, a JS-6
limited liability company; and
GENESYSONE PARTNERS, LP, a
limited partnership,

Plaintiffs and Counterclaim
Defendants, CASE NO. 2:20-CV-01535-JFW-MRW

V. ORDER

CHEN TRADING MANAGEMENT,
LLC, a limited liability company;
SILVERSTREAM OPPORTUNITY
FUND, LLC, a limited liability
company; and JIMMY CHEN, an
individual,

[Assigned to Hon. John F. Walter]

Defendants and
Counterclaimants.

 

 

Upon the foregoing Stipulation of the Parties and for good cause shown, the
Court accepts the Stipulation of the Parties that the Court should all claims and
counterclaims should be dismissed.

IT IS HEREBY ORDERED, that Plaintiffs’ First Amended Complaint and
Counterclaimants’ Counterclaims are hereby dismissed in their entirety with

prejudice.

IT IS SO ORDERED.

Dated: January 12, 2021 ee, J ha
ox. John F. Walter
United States District Judge

Z
JOINT STIPULATION AND PROPOSED ORDER OF DISMISSAL

 

 

 
